Exhibit 10.1

 

Execution Version

 

AMENDED AND RESTATED

 

OMNIBUS AGREEMENT

 

among

 

EQT CORPORATION,

 

EQM MIDSTREAM PARTNERS, LP

 

and

 

EQM MIDSTREAM SERVICES, LLC

 

--------------------------------------------------------------------------------



 

AMENDED AND RESTATED OMNIBUS AGREEMENT

 

This AMENDED AND RESTATED OMNIBUS AGREEMENT (“Agreement”) is entered into on,
and effective as of, November 13, 2018, among EQT Corporation, a Pennsylvania
corporation (“EQT”), EQM Midstream Partners, LP, a Delaware limited partnership
(the “Partnership”), and EQM Midstream Services, LLC, a Delaware limited
liability company (the “General Partner”).  The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.”

 

R E C I T A L S:

 

1.                                      The Parties previously entered into that
certain Omnibus Agreement, effective July 2, 2012 (as amended by Amendment No. 1
to Omnibus Agreement, dated March 17, 2015, the “Original Agreement”), governing
certain indemnification, reimbursement and licensing matters among them;

 

2.                                      Pursuant to Section 6.4 of the Original
Agreement, EQT has delivered to the Partnership and the General Partner a notice
regarding EQT’s election to terminate the Original Agreement, other than
Section 5.3, Article II and Article III thereof, in connection with a Change of
Control (as defined in the Original Agreement) related to the proposed spin-off
of Equitrans Midstream Corporation (the “Spin-Off”) by EQT; and

 

3.                                      In connection with the Spin-Off, the
Parties desire to enter into this Agreement in order to amend and restate the
Original Agreement as more fully described herein.

 

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

ARTICLE I
Definitions

 

1.1                               Definitions.  As used in this Agreement, the
following terms shall have the respective meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.

 

“Applicable Maintenance Capital Expenditures” is defined in Section 3.2.

 

“Cause” is defined in the Partnership Agreement.

 

“Closing Date” means July 2, 2012.

 

“Common Units” is defined in the Partnership Agreement.

 

1

--------------------------------------------------------------------------------



 

“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the Closing Date, among the General Partner,
the Partnership, EQT and certain other EQT Entities, together with the
additional conveyance documents and instruments contemplated or referenced
thereunder.

 

“control,” “is controlled by” or “is under common control with” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract, or otherwise.

 

“Covered Environmental Losses” means any and all Losses (including, without
limitation, the costs and expenses associated with any Environmental Activity or
of any environmental or toxic tort pre-trial, trial or appellate legal or
litigation work) related to or arising out of or in connection with:

 

(a)                                 any violation or correction of a violation
of any Environmental Law related to the Partnership Assets; and

 

(b)                                 any event, circumstance, action, omission,
condition or matter that has an adverse impact on the environment and is
associated with or arising from the ownership or operation of the Partnership
Assets (including, without limitation, the presence of Hazardous Substances at,
on, under, about or migrating from the Partnership Assets or the exposure to or
Release of Hazardous Substances arising out of the operation of Partnership
Assets, including at non-Partnership Asset locations).

 

“Environmental Activity” means any investigation, study, assessment, evaluation,
sampling, testing, monitoring, containment, removal, disposal, closure,
corrective action, remediation (whether active or passive), natural attenuation,
restoration, bioremediation, response, repair, cleanup or abatement that is
required or necessary under any Environmental Law, including, without
limitation, the establishment of institutional or engineering controls and the
performance of or participation in a supplemental environmental project in
partial or whole mitigation of a fine or penalty.

 

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, ordinances, judgments, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to (a) pollution or protection of the environment or natural
resources, (b) any Release or threatened Release of, or any exposure of any
Person or property to, any Hazardous Substance and (c) the generation,
manufacture, processing, distribution, use, treatment, storage, transport or
handling of any Hazardous Substance, including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act and other environmental conservation and
protection laws, each as amended through and existing on the Closing Date.

 

2

--------------------------------------------------------------------------------



 

“Environmental Permits” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law.

 

“EQT Entities” means EQT and any Person controlled, directly or indirectly, by
EQT other than the General Partner or a member of the Partnership Group; and
“EQT Entity” means any of the EQT Entities.

 

“Equitrans” means Equitrans, L.P., a Pennsylvania limited partnership.

 

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as such term is defined under the
Comprehensive Environmental Response, Compensation, and Liability Act, as
amended, (b) petroleum, petroleum products, natural gas, crude oil, gasoline,
fuel oil, motor oil, waste oil, diesel fuel, jet fuel and other petroleum
hydrocarbons, whether refined or unrefined, and (c) radioactive materials,
asbestos, whether in a friable or a non-friable condition, and polychlorinated
biphenyls.

 

“Indemnified Party” means either one or more members of the Partnership Group or
one or more EQT Entities, as the case may be, each in its capacity as a party
entitled to indemnification in accordance with Article II hereof.

 

“Indemnifying Party” means either one or more members of the Partnership Group
or EQT, as the case may be, each in its capacity as a party from whom
indemnification may be required in accordance with Article II hereof.

 

“Limited Partner” is defined in the Partnership Agreement.

 

“Losses” means all losses, damages, liabilities, injuries, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs and expenses
of any and every kind or character (including, without limitation, court costs
and reasonable attorneys’ and experts’ fees).

 

“Ongoing Maintenance Capital Expenditures” means Maintenance Capital
Expenditures (as defined in the Partnership Agreement) incurred by the
Partnership Group with respect to the Partnership Assets during any applicable
period other than those incurred pursuant to the initiatives set forth on
Schedule A attached hereto (the “Pre-Funded Capital Expenditures Initiatives”)
for which the Partnership Group has allocated proceeds of its initial public
offering for the funding thereof, as further described in the Partnership’s
Registration Statement on Form S-1 (No. 333-179487) (the “Allocated Proceeds”);
provided, however, that for purposes of Section 3.2, in the event that the
aggregate Maintenance Capital Expenditures incurred with respect to the
Partnership Assets pursuant to the Pre-Funded Capital Expenditures Initiatives
exceeds the amount of the Allocated Proceeds, such excess Maintenance Capital
Expenditures shall be considered “Ongoing Maintenance Capital Expenditures.”

 

“Original Agreement” is defined in the recitals to this Agreement.

 

3

--------------------------------------------------------------------------------



 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date, as such
agreement was in effect on the Closing Date, to which reference is hereby made
for all purposes of this Agreement.

 

“Partnership Assets” means the assets conveyed, contributed or otherwise
transferred, directly or indirectly (including through the transfer of equity
interests), or intended to be conveyed, contributed or otherwise transferred, to
the Partnership Group pursuant to the Contribution Agreement, including, without
limitation, gathering pipelines, transportation pipelines, natural gas storage
assets, offices and related equipment and real estate.

 

“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.

 

“Party” and “Parties” are defined in the introduction to this Agreement.

 

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing into the environment.

 

“Retained Assets” means the assets and investments owned by Equitrans as of the
Closing Date that were not conveyed, contributed or otherwise transferred to the
Partnership Group pursuant to the Contribution Agreement; provided, however,
that any Retained Asset shall cease to be a Retained Asset upon its conveyance,
contribution or transfer to the Partnership Group after July 2, 2012.

 

“Spin-Off” is defined in the recitals to this Agreement.

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which no
more than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests in such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

4

--------------------------------------------------------------------------------



 

ARTICLE II
Indemnification

 

2.1                               Additional Indemnification. Subject to the
provisions of Sections 2.3 and 2.4, EQT shall indemnify, defend and hold
harmless the Partnership Group from and against any Losses suffered or incurred
by the Partnership Group and related to or arising out of or in connection with:

 

(a)                                 any event or condition associated with the
Retained Assets, whether occurring before, on or after the Closing Date;

 

(b)                                 any federal, state or local income tax
liabilities attributable to the ownership or operation of the Partnership Assets
prior to the Closing Date, including (i) any income tax liabilities of EQT that
may result from the consummation of the formation transactions for the
Partnership Group and (ii) any income tax liabilities arising under Treasury
Regulation Section 1.1502-6 and any similar provision of applicable state, local
or foreign law, or by contract, as successor, transferee or otherwise, and which
income tax liability is attributable to having been a member of any
consolidated, combined or unitary group prior to the Closing Date;

 

(c)                                  any claims related to Equitrans’ previous
ownership of the Big Sandy Pipeline, including specifically claims arising under
the Big Sandy Purchase Agreement and those related to the current dispute with
Prater Branch Resources, LLC pursuant to the letter agreement dated September,
2007 between Equitrans and Big Branch Holdings Company, which was assigned to
Prater Branch Resources; and

 

(d)                                 any amounts due to any member of the
Partnership Group by a third party that has not paid such amounts in reliance on
a contractual provision that provides that such third party may offset amounts
due to any member of the Partnership Group against amounts owed by an EQT Entity
to such third party.

 

2.2                               Indemnification by the Partnership Group. 
Subject to the provisions of Sections 2.3 and 2.4, the Partnership Group shall
indemnify, defend and hold harmless the EQT Entities from and against any Losses
(including Covered Environmental Losses) suffered or incurred by the EQT
Entities and related to or arising out of or in connection with:

 

(a)                                 the ownership or operation of the
Partnership Assets after the Closing Date, except to the extent that any member
of the Partnership Group is entitled to indemnification hereunder or unless such
indemnification would not be permitted under the Partnership Agreement; and

 

(b)                                 any amounts due to any of the EQT Entities
by a third party that has not paid such amounts due in reliance on a contractual
provision that provides that such third party may offset amounts due to any of
the EQT Entities against amounts owed by a member of the Partnership Group to
such third party.

 

5

--------------------------------------------------------------------------------



 

2.3                               Limitations Regarding Indemnification.

 

(a)                                 The indemnification obligation set forth in
Section 2.1(b) shall terminate on the 60th day after the termination of any
applicable statute of limitations; provided, however, that any such
indemnification obligation with respect to a Loss shall survive the time at
which it would otherwise expire pursuant to this Section 2.3(a) if notice of
such Loss is properly given to EQT prior to such time.  The indemnification
obligations set forth in Sections 2.1(a), 2.1(c), 2.1(d) and 2.2 shall survive
indefinitely.

 

(b)                                 In no event shall EQT be obligated to the
Partnership Group under Section 2.1(b) or 2.1(c) for any Losses or income tax
liabilities to the extent (i) such Losses or liabilities were reserved for in
the Partnership Group’s financial statements as of December 31, 2011, (ii) any
insurance proceeds are realized by the Partnership Group, such correlative
benefit to be net of any incremental insurance premium that becomes due and
payable by the Partnership Group as a result of such claim, (iii) any amounts
are recovered by the Partnership Group from third persons, or (iv) any amounts
may be recovered from customers under the Partnership Group’s tariff filed with
the Federal Energy Regulatory Commission (the “FERC”) as determined by the
Partnership.

 

2.4                               Indemnification Procedures.

 

(a)                                 The Indemnified Party agrees that promptly
after it becomes aware of facts giving rise to a claim for indemnification under
this Article II, it will provide notice thereof in writing to the Indemnifying
Party, specifying the nature of and specific basis for such claim; provided,
however, that the Indemnified Party shall not submit claims more frequently than
once a calendar quarter (or twice in the case of the calendar quarter in which
the applicable indemnity coverage under this Agreement expires) unless such
Indemnified Party believes in good faith that such a delay in notice to the
Indemnifying Party would cause actual prejudice to the Indemnifying Party’s
ability to defend against the applicable claim.  Notwithstanding anything in
this Article II to the contrary, a delay by the Indemnified Party in notifying
the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations under this Article II, except to the extent that such failure shall
have caused actual prejudice to the Indemnifying Party’s ability to defend
against the applicable claim.

 

(b)                                 The Indemnifying Party shall have the right
to control all aspects of the defense of (and any counterclaims with respect to)
any claims brought against the Indemnified Party that are covered by the
indemnification under this Article II, including, without limitation, the
selection of counsel, the determination of whether to appeal any decision of any
court and the settlement of any such matter or any issues relating thereto;
provided, however, that no such settlement shall be entered into without the
consent of the Indemnified Party unless it includes a full release of the
Indemnified Party from such matter or issues, as the case may be, and does not
include any admission of fault, culpability or a failure to act, by or on behalf
of such Indemnified Party.

 

(c)                                  The Indemnified Party agrees to cooperate
fully with the Indemnifying Party with respect to all aspects of the defense of
any claims covered by the indemnification under this Article II, including,
without limitation, the prompt furnishing to the Indemnifying

 

6

--------------------------------------------------------------------------------



 

Party of any correspondence or other notice relating thereto that the
Indemnified Party may receive, permitting the name of the Indemnified Party to
be utilized in connection with such defense, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such defense and the
making available to the Indemnifying Party, at no cost to the Indemnifying
Party, of any employees of the Indemnified Party; provided, however, that in
connection therewith the Indemnifying Party agrees to use commercially
reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to maintain the confidentiality of all
files, records and other information furnished by the Indemnified Party pursuant
to this Section 2.4.  In no event shall the obligation of the Indemnified Party
to cooperate with the Indemnifying Party as set forth in the immediately
preceding sentence be construed as imposing upon the Indemnified Party an
obligation to hire and pay for counsel in connection with the defense of any
claims covered by the indemnification set forth in this Article II; provided,
however, that the Indemnified Party may, at its own option, cost and expense,
hire and pay for counsel in connection with any such defense.  The Indemnifying
Party agrees to keep any such counsel hired by the Indemnified Party informed as
to the status of any such defense, but the Indemnifying Party shall have the
right to retain sole control over such defense.

 

(d)                                 The date on which the Indemnifying Party
receives notification of a claim for indemnification shall determine whether
such claim is timely made.

 

(e)                                  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IN NO EVENT SHALL ANY PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER
COVER OR INCLUDE CONSEQUENTIAL, INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY,
SPECIAL OR SIMILAR DAMAGES OR LOST PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED
TO INDEMNIFICATION UNDER THIS AGREEMENT.

 

ARTICLE III
 Reimbursements

 

3.1                               Plugging and Abandonment.  EQT shall reimburse
the Partnership for any and all plugging and abandonment expenditures and other
expenditures, including but not limited to condemnation proceedings and well
reworks, that are reasonably necessary, in the good faith judgment of the
Partnership, to protect its storage assets owned on the Closing Date, relating
to the wells identified as EQT wells on Schedule B hereto and up to $1.2 million
per fiscal year for such expenditures relating to the wells identified as third
party wells on Schedule C hereto.

 

3.2                               Bare Steel Replacement.  If Applicable
Maintenance Capital Expenditures (as defined below) exceed $17.2 million in any
year, then EQT shall reimburse the Partnership for the lesser of (a) the amount
of bare steel replacement capital expenditures during such year that were
reasonably necessary, in the good faith judgment of the Partnership, and (b) the
amount by which such Applicable Maintenance Capital Expenditures exceeds $17.2
million.  As used herein, “Applicable Maintenance Capital Expenditures” shall
mean the sum of (i) Ongoing Maintenance Capital Expenditures incurred during the
applicable period, less (ii) any plugging and abandonment expenditures and other
expenditures incurred by the Partnership Group during the applicable period for
which the Partnership Group has been reimbursed pursuant to Section 3.1 hereof,
less (iii) any amounts recovered from customers during the applicable period
under

 

7

--------------------------------------------------------------------------------



 

the Partnership Group’s tariff filed with the FERC that are associated with the
Partnership Assets, as determined by the Partnership.  The aggregate
reimbursement obligation of EQT under this Section 3.2 shall not exceed $31.5
million.

 

3.3                               Limitations Regarding Reimbursement.

 

(a)                                 The reimbursement obligations set forth in
Sections 3.1 and 3.2 shall terminate on the tenth anniversary of the Closing
Date.

 

(b)                                 In no event shall EQT be obligated to the
Partnership Group under Sections 3.1 or 3.2 for any reimbursement to the extent
(i) such Losses or liabilities were reserved for in the Partnership Group’s
financial statements as of December 31, 2011, (ii) any insurance proceeds are
realized by the Partnership Group, such correlative benefit to be net of any
incremental insurance premium that becomes due and payable by the Partnership
Group as a result of such claim, or (iii) any amounts are recovered by the
Partnership Group from third persons in respect of such obligations.

 

(c)                                  The Partnership shall take all commercially
reasonable actions to mitigate and reduce the amounts subject to reimbursement
by EQT pursuant to Sections 3.1 or 3.2.

 

3.4                               Additional Provisions Related to Reimbursement
Obligation.  With respect to EQT’s obligation to reimburse the Partnership for
bare steel replacement in accordance with Section 3.2:

 

(a)                                 Ongoing Maintenance Capital Expenditures for
assets owned by the Partnership Group on the Closing Date will be tracked
separately from any new builds or acquired assets.

 

(b)                                 All bare steel replacement capital
expenditures for the period from January 1, 2012 through the Closing Date shall
be excluded from the calculation of the reimbursement set forth in
Section 3.2(a) (but not the calculation of the Applicable Maintenance Capital
Expenditures) for the year ending December 31, 2012.

 

(c)                                  All bare steel replacement capital
expenditures for the period from the date which is the tenth anniversary of the
Closing Date through December 31, 2022 shall be excluded from the calculation of
the reimbursement set forth in Section 3.2(a) (but not the calculation of the
Applicable Maintenance Capital Expenditures) for the year ending December 31,
2022.

 

3.5                               Reimbursement Procedures.  The Partnership may
request reimbursement pursuant to Sections 3.1 or 3.2 on a quarterly basis based
on actual expenditures to date and projections for the applicable period;
provided, however, that the final determination of reimbursable amounts under
each of Sections 3.1 and 3.2 shall be made at the end of each fiscal year
promptly after audited financial statements for the Partnership are available. 
If, based upon such audited financial statements and subject to Section 3.3(b),
it is determined that the Partnership received a reimbursement in excess of the
amount to which it was entitled pursuant to Sections 3.1 and 3.2, EQT shall be
entitled, at its option, to either a credit for such amount in the following
year or a refund.

 

8

--------------------------------------------------------------------------------



 

ARTICLE IV
 Miscellaneous

 

4.1                               Choice of Law; Submission to Jurisdiction. 
This Agreement shall be subject to and governed by the laws of the Commonwealth
of Pennsylvania, excluding any conflicts-of-law rule or principle that might
refer the construction or interpretation of this Agreement to the laws of
another state. Each Party hereby submits to the jurisdiction of the state and
federal courts in the Commonwealth of Pennsylvania and to venue in the state and
federal courts in Allegheny County, Pennsylvania.

 

4.2                               Notice.  All notices or requests or consents
provided for by, or permitted to be given pursuant to, this Agreement must be in
writing and must be given by depositing same in the United States mail,
addressed to the Person to be notified, postage-paid, and registered or
certified with return receipt requested or by delivering such notice in person,
by overnight delivery service or by facsimile to such Party. Notice given by
personal delivery or mail shall be effective upon actual receipt. Notice given
by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 4.2.

 

If to the EQT Entities:

 

EQT Corporation

625 Liberty, Suite 1700

Pittsburgh, Pennsylvania 15222

Attn:  General Counsel

 

If to the Partnership Group:

 

EQM Midstream Partners, LP

c/o EQM Midstream Services, LLC, its General Partner

625 Liberty Avenue, Suite 2000

Pittsburgh, Pennsylvania  15222

Attn: General Counsel

 

4.3                               Entire Agreement.  This Agreement constitutes
the entire agreement of the Parties relating to the matters contained herein,
superseding all prior contracts or agreements, whether oral or written, relating
to the matters contained herein.

 

4.4                               Termination of Agreement.  Notwithstanding any
other provision of this Agreement, if the General Partner is removed as general
partner of the Partnership under circumstances where (a) Cause does not exist
and the Common Units held by the General Partner and its Affiliates are not
voted in favor of such removal, or (b) Cause exists, then this Agreement, other
than the provisions set forth in Section 4.11, Article II and Article III, may
at any time thereafter be terminated by EQT by written notice to the other
Parties.

 

9

--------------------------------------------------------------------------------



 

4.5                               Amendment or Modification.  This Agreement may
be amended or modified from time to time only by the written agreement of all
the Parties hereto.  Each such instrument shall be reduced to writing and shall
be designated on its face an “Amendment” or an “Addendum” to this Agreement.

 

4.6                               Assignment.  No Party shall have the right to
assign its rights or obligations under this Agreement without the consent of the
other Parties hereto; provided, however, that the Partnership may make a
collateral assignment of this Agreement solely to secure working capital
financing for the Partnership.

 

4.7                               Counterparts.  This Agreement may be executed
in any number of counterparts with the same effect as if all signatory parties
had signed the same document. All counterparts shall be construed together and
shall constitute one and the same instrument. Delivery of an executed signature
page of this Agreement by facsimile transmission or in portable document format
(.pdf) shall be effective as delivery of a manually executed counterpart hereof.

 

4.8                               Severability.  If any provision of this
Agreement shall be held invalid or unenforceable by a court or regulatory body
of competent jurisdiction, the remainder of this Agreement shall remain in full
force and effect.

 

4.9                               Further Assurances.  In connection with this
Agreement and all transactions contemplated by this Agreement, each signatory
party hereto agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out and perform all of the terms, provisions
and conditions of this Agreement and all such transactions.

 

4.10                        Rights of Limited Partners.  The provisions of this
Agreement are enforceable solely by the Parties to this Agreement, and no
Limited Partner of the Partnership shall have the right, separate and apart from
the Partnership, to enforce any provision of this Agreement or to compel any
Party to this Agreement to comply with the terms of this Agreement.

 

4.11                        Use of Name and Marks.  Section 5.3 of the Original
Agreement shall survive the termination of the Original Agreement in accordance
with its terms and shall apply to this Agreement, mutatis mutandis.

 

[ Signature Page Follows]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

 

EQT CORPORATION

 

 

 

 

 

 

By:

/s/ Robert J. McNally

 

 

 

 

Name:

Robert J. McNally

 

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

EQM MIDSTREAM PARTNERS, LP

 

 

 

 

By:

EQM Midstream Services, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Kirk Oliver

 

 

 

 

Name:

Kirk Oliver

 

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

EQM MIDSTREAM SERVICES, LLC

 

 

 

 

By:

/s/ Kirk Oliver

 

 

 

 

Name:

Kirk Oliver

 

 

 

 

Title:

Senior Vice President and Chief Financial Officer

 

[Signature page to Amended and Restated Omnibus Agreement (EQM)]

 

--------------------------------------------------------------------------------



 

Schedule A

 

Pre-Funded Capital Expenditures Initiatives

 

·                  System segmentation and isolation: Install remote valve
operation and pressure monitoring mechanisms on the Partnership’s transmission
and storage systems.

 

·                  Valve pit remediation: Program to move valve operators above
ground level and to apply coating and corrosion protection to certain equipment.

 

--------------------------------------------------------------------------------



 

Schedule B

 

EQT Wells

 

API #

 

Field

 

State

3700300713

 

Bunola

 

PA

3700390054

 

Bunola

 

PA

3700300714

 

Bunola

 

PA

3700300715

 

Bunola

 

PA

4709100158

 

Comet/Maple Lake

 

WV

4709100162

 

Comet/Maple Lake

 

WV

4709100163

 

Comet/Maple Lake

 

WV

4709100176

 

Comet/Maple Lake

 

WV

4709100153

 

Comet/Maple Lake

 

WV

4709100015

 

Comet/Maple Lake

 

WV

4709100085

 

Comet/Maple Lake

 

WV

3712500688

 

Finleyville

 

PA

3712500691

 

Finleyville

 

PA

3712500670

 

Finleyville

 

PA

3712500667

 

Finleyville

 

PA

3712500668

 

Finleyville

 

PA

3705901368

 

Hunters Cave

 

PA

3705901369

 

Hunters Cave

 

PA

3705901095

 

Hunters Cave

 

PA

3705901094

 

Hunters Cave

 

PA

3705901097

 

Hunters Cave

 

PA

3705901096

 

Hunters Cave

 

PA

4710300254

 

Mobley

 

WV

 

1

--------------------------------------------------------------------------------



 

API #

 

Field

 

State

4710300717

 

Mobley

 

WV

4710300798

 

Mobley

 

WV

4710300802

 

Mobley

 

WV

4710300834

 

Mobley

 

WV

4710300841

 

Mobley

 

WV

4710300865

 

Mobley

 

WV

4710300875

 

Mobley

 

WV

4710300885

 

Mobley

 

WV

3712500701

 

Pratt

 

PA

3705901113

 

Pratt

 

PA

3705901112

 

Pratt

 

PA

3705901056

 

Pratt

 

PA

3705901105

 

Pratt

 

PA

3705901054

 

Pratt

 

PA

3705901058

 

Pratt

 

PA

3705901059

 

Pratt

 

PA

4704100136

 

Rhodes

 

WV

4704101714

 

Rhodes

 

WV

4704103693

 

Rhodes

 

WV

4701730099

 

Shirley

 

WV

4701771545

 

Shirley

 

WV

4709570673

 

Shirley

 

WV

3705901075

 

Swarts

 

PA

3705901090

 

Swarts

 

PA

 

2

--------------------------------------------------------------------------------



 

Schedule C

 

Third Party Wells

 

API #

 

Field

 

State

3700320012

 

Bunola

 

PA

3700300446

 

Bunola

 

PA

3700300787

 

Bunola

 

PA

3700300886

 

Bunola

 

PA

3700301113

 

Bunola

 

PA

3700321991

 

Bunola

 

PA

3712501861

 

Bunola

 

PA

3712501991

 

Bunola

 

PA

4709100145

 

Comet/Maple Lake

 

WV

4709100106

 

Comet/Maple Lake

 

WV

4709100396

 

Comet/Maple Lake

 

WV

4709100399

 

Comet/Maple Lake

 

WV

4709100995

 

Comet/Maple Lake

 

WV

4709100996

 

Comet/Maple Lake

 

WV

4709145003

 

Comet/Maple Lake

 

WV

4709145004

 

Comet/Maple Lake

 

WV

3700300956

 

Finleyville

 

PA

3700300957

 

Finleyville

 

PA

3712501751

 

Finleyville

 

PA

3712501752

 

Finleyville

 

PA

3700321606

 

Finleyville

 

PA

3700321608

 

Finleyville

 

PA

3712500850

 

Finleyville

 

PA

 

1

--------------------------------------------------------------------------------



 

API #

 

Field

 

State

3712502026

 

Finleyville

 

PA

3712502101

 

Finleyville

 

PA

3705990172

 

Hunters Cave

 

PA

3705990188

 

Hunters Cave

 

PA

3705990000

 

Hunters Cave

 

PA

3705990001

 

Hunters Cave

 

PA

4704901016

 

Logansport/Hayes

 

WV

4704970052

 

Logansport/Hayes

 

WV

4704970113

 

Logansport/Hayes

 

WV

4704970212

 

Logansport/Hayes

 

WV

4704970252

 

Logansport/Hayes

 

WV

4704972287

 

Logansport/Hayes

 

WV

4704972289

 

Logansport/Hayes

 

WV

4704972291

 

Logansport/Hayes

 

WV

4704972323

 

Logansport/Hayes

 

WV

4710300033

 

Mobley

 

WV

4710300283

 

Mobley

 

WV

4710300377

 

Mobley

 

WV

4710300976

 

Mobley

 

WV

4710301667

 

Mobley

 

WV

4710301766

 

Mobley

 

WV

4710301767

 

Mobley

 

WV

4710301768

 

Mobley

 

WV

4710301769

 

Mobley

 

WV

4710301785

 

Mobley

 

WV

4710301796

 

Mobley

 

WV

 

2

--------------------------------------------------------------------------------



 

API #

 

Field

 

State

4710301886

 

Mobley

 

WV

4710301962

 

Mobley

 

WV

4710372014

 

Mobley

 

WV

4710372052

 

Mobley

 

WV

3705901206

 

Pratt

 

PA

3705901241

 

Pratt

 

PA

3705901244

 

Pratt

 

PA

3705901245

 

Pratt

 

PA

3705901701

 

Pratt

 

PA

3705901702

 

Pratt

 

PA

3705901714

 

Pratt

 

PA

3705901793

 

Pratt

 

PA

3705901860

 

Pratt

 

PA

3705901938

 

Pratt

 

PA

3705901939

 

Pratt

 

PA

3705901965

 

Pratt

 

PA

3705901966

 

Pratt

 

PA

3705902121

 

Pratt

 

PA

3705902122

 

Pratt

 

PA

3705902123

 

Pratt

 

PA

3705902124

 

Pratt

 

PA

3705902125

 

Pratt

 

PA

3705902126

 

Pratt

 

PA

3705902128

 

Pratt

 

PA

3705902129

 

Pratt

 

PA

3705923586

 

Pratt

 

PA

 

3

--------------------------------------------------------------------------------



 

API #

 

Field

 

State

3705923665

 

Pratt

 

PA

3705924134

 

Pratt

 

PA

3705924135

 

Pratt

 

PA

3705990159

 

Pratt

 

PA

3712501355

 

Pratt

 

PA

3712501904

 

Pratt

 

PA

4704101371

 

Rhodes

 

WV

4704102941

 

Rhodes

 

WV

4704103402

 

Rhodes

 

WV

4704104051

 

Rhodes/Skin Creek

 

WV

4704104138

 

Rhodes

 

WV

4704104616

 

Rhodes

 

WV

4704104687

 

Rhodes

 

WV

4704104718

 

Rhodes

 

WV

4704104971

 

Rhodes

 

WV

4704170057

 

Rhodes

 

WV

4704170426

 

Rhodes

 

WV

4701700607

 

Shirley

 

WV

4701701009

 

Shirley

 

WV

4701704219

 

Shirley

 

WV

4701770355

 

Shirley

 

WV

4701770943

 

Shirley

 

WV

4701771544

 

Shirley

 

WV

4701771549

 

Shirley

 

WV

4701771550

 

Shirley

 

WV

4701771551

 

Shirley

 

WV

 

4

--------------------------------------------------------------------------------



 

API #

 

Field

 

State

4701771552

 

Shirley

 

WV

4701771553

 

Shirley

 

WV

4701771554

 

Shirley

 

WV

4701771555

 

Shirley

 

WV

4709500008

 

Shirley

 

WV

4709501308

 

Shirley

 

WV

4709501445

 

Shirley

 

WV

4709501540

 

Shirley

 

WV

4709501544

 

Shirley

 

WV

4709521562

 

Shirley

 

WV

4709521623

 

Shirley

 

WV

4709521624

 

Shirley

 

WV

4709521684

 

Shirley

 

WV

4709570040

 

Shirley

 

WV

4709570139

 

Shirley

 

WV

4709570214

 

Shirley

 

WV

4709570499

 

Shirley

 

WV

4709570501

 

Shirley

 

WV

4704104018

 

Skin Creek

 

WV

4704104008

 

Skin Creek

 

WV

4704104025

 

Skin Creek

 

WV

3705900634

 

Swarts

 

PA

3705990151

 

Swarts

 

PA

3705990167

 

Swarts

 

PA

3705990171

 

Swarts

 

PA

3705990174

 

Swarts

 

PA

 

5

--------------------------------------------------------------------------------



 

API #

 

Field

 

State

3705990175

 

Swarts

 

PA

3705990178

 

Swarts

 

PA

3700321658

 

Tepe

 

PA

3700321623

 

Tepe

 

PA

3700321755

 

Tepe

 

PA

3700321574

 

Tepe

 

PA

3700321615

 

Tepe

 

PA

3700321674

 

Tepe

 

PA

3700321802

 

Tepe

 

PA

 

6

--------------------------------------------------------------------------------